DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (reads on claims 1-9 and 18-20) in the reply filed on 6/16/2020 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kugai et al. (US 2004/0005504, as submitted by the applicant in the IDS form) in view of Neudecker et al. (US 2015/0349371, hereinafter Neudecker, as submitted by Applicant in the IDS forms). 
Regarding claims 1, 5-9, and 18, Kugai discloses a method of making a battery component/separator (abstract), the method comprising:  providing an electrode assembly comprising: a dense solid inorganic electrolyte sheet as an ionically conductive separator layer having first and second opposing principal side surfaces (Abstract, para. 60); and a material layer that is not lithium metal that reflective of light coated on the first principal side surface (para. 37 where electroactive aluminum alloy layer is on one side of the electrolyte [claims 7,8]).  However, Kugai does not disclose spectrophotometrically inspecting the electrode assembly for defects or flaws at the an interface between the material layer and the inorganic electrolyte sheets and on the sheets themselves wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the solid electrolyte sheet for transmission or reflection measurements: measuring the transmitted or reflected light intensity using said sensors: and storing data from said sensors using said computer.  Neudecker discloses inspecting the electrode assembly for defects or flaws at the an interface between an anode and the electrolyte sheets and the sheets themselves wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the 
Regarding claim 2, the combination of Kugai and Neudecker discloses the method of claim 1, as shown above, and the combination of Kugai and Neudecker further discloses wherein the spectrophotometric inspection further comprises evaluating defects and flaws present within 10um of one or more of the first and second principal surfaces of the solid glass electrolyte sheet (para. 76-78 of Neudecker and see claim 1 rejection)
Regarding claim 3, the combination of Kugai and Neudecker discloses the method of claim 1, as shown above, and the combination of Kugai and Neudecker further discloses wherein the dense glass sheet is freestanding. (Abstract, para. 60 where the dense glass separator is freestanding)
Regarding claim 4, the combination of Kugai and Neudecker discloses the method of claim 1, as shown above, and the combination of Kugai and Neudecker further discloses, wherein the first and second surfaces are uncoated and are in direct contact with the ambient environment (Abstract, para. 60 where the dense glass separator is uncoated and thus the surfaces are in direct contact with the environment)
Regarding claims 19 and 20, the combination of Kugai and Neudecker discloses the method of claim 10, as shown above, and the combination of Kugai and Neudecker further discloses wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729